DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 03/11/2021.
The application has been amended as follows: 
On Claim 1, line 9, the term “-like” has been deleted.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
JP 2014-240104 (hereafter--JP’104--) is the closest art of record.
In regards to claim 1, JP’104 discloses, a coolant coupling device comprising: a cylinder chamber provided for a support member (2) for a tool rest (4) in a machine tool (1) and supplied with coolant; a piston movably arranged in the cylinder chamber and a coolant supply flow channel provided for the piston for passing coolant therethrough; wherein said piston is driven 
However, JP’104 fails to disclose that the piston has a disc shape body (note that the Applicant disclosure for the shape of the body being disc shape as per Figures 2 and 3 of the Specification as filed); that the pipe portion is protruding axially to the tool rest; and that the pipe portion has a diameter smaller than the piston body.
A modification of the device of JP’104 to have the missing structural limitations as described above, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Kikkawa US 7,972,096 is the closest art of record.
In regards to claim 1, Kikkawa discloses as on annotated Figure 4 below, a coolant coupling device comprising: a cylinder chamber (107) provided for a support member for a tool rest (25) in a machine tool (11) and supplied with coolant; a piston (105) movably arranged in the cylinder chamber and a coolant supply flow channel (105b) provided for the piston for passing coolant therethrough; the piston comprises a piston body (105) having a disc shape (105c); a pipe portion (113) integrally provided at one axial end of the piston body and protruding axially to the tool rest (see Figure 2), facing toward the tool rest, and a cylindrical projection (103) integrally provided at another axial end of the piston body facing opposite to the tool rest and protruding axially opposite to the tool rest, toward and into the 
However, Kikkawa fails to disclose that said piston is driven by the coolant supplied to the cylinder chamber so that an outlet of the coolant supply flow channel is connected to a coolant inlet port of the tool rest to supply the coolant to the tool rest.  Note that Kikkawa’s coolant channel is not supplied to the cylinder chamber and the piston is not driven by the coolant to be supplied to the cylinder chamber.  The piston of Kikkawa is driven by a pneumatic means supplied to the cylinder chamber and no coolant is supplied to the cylinder chamber.
A modification of the device of Kikkawa to have the missing structural limitations as described above, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722